Title: Thomas Jefferson to Stephen Cathalan, 1 February 1816
From: Jefferson, Thomas
To: Cathalan, Stephen


          
            My dear Sir and friend
            Monticello Feb. 1. 1816.
          
          I recieved yesterday your favor of Nov. 29. from which I learn, with much mortification (of the palate at least) that my letter of the 3d of July has never got to your hands. it was confided to the Secretary of state’s office.  regrets are now useless, and the proper object to supply it’s place. it related generally to things friendly, to things political Etc but the material part was a request of some particular wines which were therein specified.
          
          1. white Hermitage of the growth of M. Jourdan; not of the dry kind, but what we call silky, which in your letter just recieved you say are dou called doux. but by our term silky we do not mean sweet, but sweetish in the smallest degree only. my taste in this is the reverse of mr Butler’s, who you say likes the dry and sparkling, I the non mousseux & un peu doucereux.
          2. Vin de Nice, as nearly as possible of the quality of that sent me by mr Sasserno, formerly; whose death, by the bye, I had not before heard of, and much regret.
          3. Vin de Roussilon. I used to meet with this at the best tables of Paris, where it was drank after the repast, as a vin de liqueur. it was a little higher colored than Madeira near as strong, and dry, and of fine flavor. I am not certain of the particular name, but that of Rivesalte runs in my head. if, from what you know of the Rivesalte it should answer this description nearly, then we may be sure this was the wine: if it does not, you will probably be able to know what wine of Roussilon corresponds with the qualities I describe.
          I requested that after paying for 50.℔ of Maccaroni out of the 200. Dollars, and reserving what would pay all charges till shipped about a fifth of the residue should be laid out in Hermitage, and the remaining four fifths in Vins de Nice and de Roussillon equally. send them to any port, from Boston to the Chesapeak inclusive, but to Norfolk or Richmond of preference, if a conveyance occurs. if addressed to the Collector of the port, he will receive & forward them to Richmond, which is at the head of the tidewater of James river on which I live, and from whence it comes by boat navigation. I suppose you can never be long without vessels at Marseilles bound to some of our ports above described. were it to be otherwise the wines might come thro’ the Canal of Languedoc to mr Lee our Consul at Bordeaux. but this would increase risk and expence & is only mentioned as a pis-aller, and left entirely to your judgment.
          The political speculations of my letter of July 3. are not worth repeating because the events on which they were hazarded have changed backwards & forwards, two or three times since that. my wishes are for the happiness of France, without caring what executive magistrate makes her happy. I must confess however I did not wish it to be Bonaparte. I considered him as the very worst of all human beings, & as having inflicted more misery on mankind than any other who had ever lived. I was very unwilling that the example of his parricide usurpation should finally stand approved by success. ultimately he is now off the scene, I hope never to return on it: but whether you are much more at your ease in the hands of the allies; you know better than I do.On the subject of your continuance in the Consulate, I hope you will never have any thing to fear; never, certainly whilst any effort of mine can have any weight with the government: and in a late letter to the Secretary of state wherein I had occasion to speak of you I have placed your merits on ground which I think will never be assailed. God bless you and preserve you many years in health and prosperity
          Th: Jefferson
        